RIGGS, P. J.,
dissenting.
I agree with the majority that the trial court erred to the extent that it treated as support father’s purchase of nonsupport items or payments made directly to the child. My disagreement with the majority begins with its treatment of the credit card payments that father allegedly made in accordance with the parties’ agreement that those payments would satisfy the support obligation. The majority says that we need not decide whether the parties entered into an agreement to substitute father’s payment of the credit card bill for child support payments, because, even if the parties reached that agreement, it would be unenforceable. The majority says, “agreements between the parties as to the terms of the support obligation cannot be enforced by the court as to installments that already have accrued.” (Emphasis supplied.) That is a correct paraphrase of ORS 107.135(6), which provides,
“[t]he decree is a final judgment as to any installment or payment of money which has accrued.” (Emphasis supplied.)
I would agree with the majority’s statement, except that it does not accurately reflect the circumstances of this case, which show that before the accrual of the installments for *328support, the parties agreed to substitute father’s payments of the credit card bill for his child support payments. In my view, there is nothing in the statutes or case law that prohibits them from doing that.
In support of its holding, the majority cites three cases, Sheldon and Sheldon, 82 Or App 621, 728 P2d 946 (1986); Starzinger v. Starzinger, 82 Or App 96, 98, 727 P2d 168 (1986), and Wyllie and Wyllie, 95 Or App 109, 767 P2d 931, rev den 307 Or 611 (1989), each of which stands for the rule that equitable principals may not be applied to alter accrued child support obligations. The Supreme Court said in Eagen and Eagen, 292 Or 492, 640 P2d 1019 (1982), that a judgment for support, i.e., any support obligation that has accrued, is deemed satisfied only if paid according to its terms, and that an accrued judgment will not be set aside on equitable grounds. We have stated the same rule repeatedly, in the opinions cited by the majority. The distinction here, however, is that, when the parties reached their agreement, the obligations had not yet accrued.
In somewhat of an analytical shift, the majority then says that both Starzinger and Sheldon also prohibit express agreements as to substitute child support made before accrual of the payments. I do not understand those cases to reach or require that holding. In Starzinger, the mother had allegedly agreed to forgo contempt proceedings against the father for nonpayment of child support in exchange for the father’s promise to give up his visitation rights. When the mother later sought payment of support that had accrued before and after the alleged agreement regarding contempt proceedings, a trial court entered judgment for the mother. The trial court’s judgment, in essence, acknowledged the father’s obligation for payment of support that had accrued subsequent to the parties’ agreement with regard to contempt proceedings. The father sought to have the judgment set aside on equitable grounds, but the trial court denied the motion. We rejected the father’s arguments on appeal from that ruling, saying that the court was without authority to apply equitable principles to modify the judgment. The case is distinguishable most significantly for the reason that the agreement between the parties encompassed only a promise *329to forego contempt proceedings; it did not involve payment of support.
In Sheldon, the mother, who was obligated by the parties’ dissolution judgment to pay child support, became delinquent in her payments and accrued an arrearage. The father had, in turn, been required, as a part of his obligation under the dissolution agreement, to execute an interest-bearing note to the mother which, after the accrual of the mother’s arrearage, was discharged in bankruptcy. In the light of the discharge, the mother sought elimination of her ongoing support obligation and satisfaction of her accrued support obligation, claiming that the parties had explicitly intended the note and support payments to offset each other. The trial court granted each of the mother’s requests. We affirmed the trial court’s termination with regard to the future support obligation but reversed its satisfaction of the past due support obligation, saying that “a court may not order accrued support satisfied on either equitable or estoppel grounds.” 82 Or App at 624. Again, the case is distinguishable. Although the parties had apparently agreed that the support and note payments would offset each other, there had been no agreement between the parties that mother’s obligation to pay support would terminate on father’s inability to make payments on the note. Mother made the request for an offset after her obligation to pay support had accrued.
In short, the cases cited by the majority stand for no more than the undisputed proposition that there can be no satisfaction of an accrued support obligation other than by payment of the support. I would hold that, in the absence of evidence of an adverse impact on the best interests of the children, there is no restriction on the parties’ ability to reach a private agreement, before accrual of the support obligation, as to how that obligation is to be satisfied. That is what the parties did in this case. There simply is no arrearage on these facts, and the trial court’s judgment should be affirmed.
I dissent.